                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 1 of 30




                                   1

                                   2

                                   3                                         NOT FOR CITATION

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       CHRIMAR SYSTEMS INC, et al.,                   Case No. 13-cv-01300-JSW

                                   8                    Plaintiffs,
                                                                                          ORDER GRANTING, IN PART, AND
                                   9              v.                                      DENYING, IN PART, MOTION FOR
                                                                                          SUMMARY JUDGMENT
                                  10       CISCO SYSTEMS, INC, et al.,
                                                                                          Re: Dkt. Nos. 379, 380-4
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court for consideration is the motion for summary judgment filed by
                                  14   ChriMar Systems, Inc. d/b/a CMS Technologies and ChriMar Holding Company LLC
                                  15   (collectively “ChriMar”). The Court has considered the parties’ papers, relevant legal authority,
                                  16   and the record in this case, and it HEREBY GRANTS, IN PART, AND DENIES, IN PART,
                                  17   ChirMar’s motion.1
                                  18                                           BACKGROUND
                                  19            In this patent dispute, ChriMar accused Cisco Systems, Inc. and Lynksys, LLC f/k/a Cisco
                                  20   Consumer Products LLC (collectively “Cisco”), and Hewlett Packard Co. (“HP”) of infringing
                                  21   United States Patent No. 747,250, entitled “System for Communicating with Electronic
                                  22   Equipment” (the “’250 Patent”). John F. Austermann III (“Mr. Austermann”) and Marshall B.
                                  23   Cummings (“Mr. Cummings”) are the listed inventors on the ’250 Patent.
                                  24

                                  25   1
                                              The unredacted version of ChriMar’s motion is located at docket no. 380-4, and the final
                                  26   redacted version is located at docket no. 433-1. Defendants’ unredacted cross-motion and
                                       opposition is located at docket no. 393-6, and the final redacted version is located at docket no.
                                  27   434-1. ChriMar’s unredacted opposition and reply is located at docket no. 398-4, and the final
                                       redacted version is located at docket no. 434-1. Defendants’ unredacted reply is located at docket
                                  28   no. 403-5, and the final redacted version of the reply is located at docket no. 424.
                                                                                          1
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 2 of 30




                                   1           On September 27, 2019, the Court granted, in part, and denied, in part, Defendants’ motion

                                   2   for summary judgment of non-infringement (“9/27/19 Order”). (Dkt. No. 462.) On November 12,

                                   3   2019, the Court denied ChriMar’s motion for leave to file a motion for reconsideration of that

                                   4   ruling. (Dkt. No. 469.)

                                   5           Defendants filed counterclaims against ChriMar and raised affirmative defenses to

                                   6   ChriMar’s claims for infringement. In light of the Court’s ruling on Defendants’ motion for

                                   7   summary judgment of non-infringement, the Court DENIES, AS MOOT, ChriMar’s motion for

                                   8   summary judgment on Defendants’ affirmative defenses.2

                                   9           This Order addresses ChriMar’s motion for summary judgment on the counterclaims for:

                                  10   (1) patent unenforceability due to unclean hands; (2) breach of contract; and (3) inequitable

                                  11   conduct, which are asserted by both Cisco and HP. The Order also addresses ChriMar’s motion

                                  12   for summary judgment on Cisco’s counterclaims for: (1) monopolization in violation of Section 2
Northern District of California
 United States District Court




                                  13   of the Sherman Act (the “Sherman Act claim”); (2) violations of California’s unfair competition

                                  14   law, Business and Professions Code sections 17200, et seq. (the “UCL claim”); and (3) fraud. In

                                  15   large part, these counterclaims arise out of ChriMar’s alleged acts and omissions before the

                                  16   Institute for Electrical and Electronics Engineers (“IEEE”), although Defendants also assert

                                  17   ChriMar engaged in inequitable conduct before the United States Patent and Trademark Office

                                  18   (“USPTO”).

                                  19   A.      IEEE Standards Regarding Power over Ethernet.
                                  20           The IEEE includes a Standards Association (“IEEE-SA”). The IEEE SA’s Standards

                                  21   Board “is responsible on an Institute-wide basis for a) [e]ncouraging and coordinating the

                                  22   development of IEEE standards [and] b) [r]eviewing all proposed IEEE standards to determine

                                  23   whether the proposed standards conform to the requirements established by the IEEE-SA

                                  24   Standards Board and whether consensus has been achieved for approval of the proposed

                                  25

                                  26   2
                                               Cisco raised affirmative defenses of: (1) estoppel; (2) unclean hands; (3) waiver; (4) patent
                                       misuse; (5) license/release; (6) lack of subject matter jurisdiction; and (7) inequitable conduct. HP
                                  27   raised affirmative defenses of: (1) estoppel; (2) unclean hands; (3) waiver; (4) implied license; (5)
                                  28   lack of subject matter jurisdiction; (6) patent misuse; and (7) inequitable conduct.

                                                                                         2
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 3 of 30




                                   1   standards.” (Dkt. No. 379-1, April 29, 2016 Declaration of Brandon M. Jordan (“4/29/16 Jordan

                                   2   Decl.”), ¶ 9; Dkt. No. 379-9, 4/29/16 Jordan Decl., Ex. G (Excerpts of 2000 IEEE-SA Standards

                                   3   Board Bylaws, § 1).)

                                   4            ChriMar alleged that Defendants infringed the asserted claims of the ’250 Patent through

                                   5   products that comply with two IEEE standards: (1) 802.3af (2003) (Standard 802.3af”); and (2)

                                   6   802.3at (2009) (“Standard 802.3at”). Those standards relate to “Power over Ethernet” (“PoE”), in

                                   7   which a remote device is powered using the same Ethernet cabling used to transmit data, so that it

                                   8   can operate without a local power source. (Dkt. No. 392-2, May 13, 2016 Declaration of Michael

                                   9   W. DeVries (“5/13/16 DeVries Decl.”) ¶ 6; Dkt. 393-8, 5/13/16 DeVries Decl., Ex. 5 (Excerpts of

                                  10   Opening Report of Dr. Vijay Madisetti (“Madisetti Report”) ¶ 66); 5/13/16 DeVries Decl., ¶ 3;

                                  11   Dkt. No. 392-4, 5/13/16 DeVries Decl., Ex. 2 (May 13, 2016 Declaration of Dr. George

                                  12   Zimmerman (“5/13/16 Zimmerman Decl.”) ¶ 16).) In particular, ChriMar focused on the initial
Northern District of California
 United States District Court




                                  13   “detection” and “classification” steps described in the IEEE standards. (See 9/27/19 Order at 6:1-

                                  14   7:16.)

                                  15   B.       The IEEE’s Patent Disclosure Policy and ChriMar’s Alleged Conduct Before the
                                                IEEE.
                                  16

                                  17            Defendants contend the IEEE has a patent policy by which members and participants in the

                                  18   standard setting process are required to disclose any patents and/or patent applications that may

                                  19   read on a proposed standard. According to Defendants, ChriMar had a duty to disclose to the

                                  20   IEEE the ’250 Patent, or its applications, and had a duty to advise the IEEE whether or not

                                  21   ChriMar would be willing to issue licenses on reasonable and nondiscriminatory (“RAND”) terms.

                                  22   (See, e.g., Dkt. No. 368-4, Unredacted Version of Cisco Amended Answer, Affirmative Defenses

                                  23   and Third Amended Counterclaims, Counterclaim ¶ 28; Dkt. No. 372-4, Unredacted Version of

                                  24   HP Amended Answer, Affirmative Defenses, and Second Amended Counterclaims, Counterclaim

                                  25   ¶ 27.)3 Defendants contend ChriMar knowingly and intentionally failed to disclose either the ’250

                                  26

                                  27   3
                                               Defendants did not use continuous paragraph numbers in their Amended Answers,
                                  28   Affirmative Defenses, and Counterclaims. To make clear which sections are at issue, the Court
                                       will cite to these sections as “Answer ¶ [x]”, “Aff. Def. ¶ [x]”, or “Counterclaim ¶ [x].”
                                                                                         3
                                         Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 4 of 30




                                   1   Patent or its application, Application No. 10/668,708 (“’708 Application”) to the IEEE.

                                   2          In 2000 and 2001, the IEEE-SA Standards Board Operations Manual provided, in part, as

                                   3   follows:

                                   4                 6.3 Patents.
                                   5                 The patent policy is set forth in clause 6 of the IEEE-SA
                                                     Standards Board Bylaws.
                                   6
                                                     Patent Holders shall submit letters of assurance to the IEEE
                                   7                 Standards Department … before the time of IEEE-SA Standards
                                                     Board review for approval.
                                   8
                                                     In the event that a patent may apply to a standard and a letter of
                                   9                 assurance cannot be obtained, the working group shall refer this
                                                     matter to the Patents Administrator in the IEEE Standards
                                  10                 Department.
                                  11                 Unless the letter of assurance is received from an individual within
                                                     the issuing organization who has clear authority for intellectual
                                  12                 property and/or legal matters, the IEEE Standards Department
Northern District of California
 United States District Court




                                                     (Administrator, Intellectual Property) shall send a certified letter,
                                  13                 return receipt requested, to the General Counsel of the issuing
                                                     organization to confirm receipt of the letter of assurance and to
                                  14                 ensure that the letter of assurance is factually correct and was
                                                     submitted by an appropriate individual within the issuing
                                  15                 organization. No response to this letter, other than the return
                                                     receipt, is required.
                                  16
                                                     The IEEE will provide contact information about the patent holder
                                  17                 upon request.
                                  18                 …
                                  19                 6.3.2. Submittal.
                                  20                 Through the working group, the Sponsor chair shall request that
                                                     known patent holders submit a statement either that the patent does
                                  21                 not apply to the standard or that licenses will be made available
                                                     without compensation or under reasonable rates, terms, and
                                  22                 conditions. This assurance shall be obtained without coercion and
                                                     submitted to the IEEE at the earliest practical time prior to the
                                  23                 approval of an IEEE standard. The IEEE encourages early
                                                     disclosure to the working group of patent information that might be
                                  24                 relevant to the standard.
                                  25                 While standards may include the known use of patents if there is
                                                     technical justification, the working group should not attempt to
                                  26                 determine whether or not a patent applies. The working group shall
                                                     accept the view of the patent holder.
                                  27

                                  28   (4/29/16 Jordan Decl., ¶¶ 11-12; Dkt. No. 379-12, 4/29/16 Jordan Decl., Ex. J (2000 IEEE-SA
                                                                                       4
                                         Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 5 of 30




                                   1   Standards Board Operations Manual, §§ 6, 6.3.2 (emphasis added)); Dkt. No. 379-13, 4/29/16

                                   2   Jordan Decl., Ex. K (2001 IEEE-SA Standards Board Operations Manual, §§ 6, 6.3.2) (emphasis

                                   3   added).)

                                   4          In 2000 and 2001, Section 6 of the IEEE-SA Standards Bylaws provided:

                                   5                 IEEE standards may include the known use of patent(s), including
                                                     patent applications, if there is technical justification in the opinion of
                                   6                 the standards-developing committee and provided the IEEE receives
                                                     assurance from the patent holder that it will license applicants under
                                   7                 reasonable terms and conditions for the purpose of implementing the
                                                     standard. This assurance shall be provided without coercion and
                                   8                 prior to approval of the standard (or reaffirmation when a patent
                                                     becomes known after initial approval of the standard). This
                                   9                 assurance shall be a letter that is in the form of either
                                  10                 a) A general disclaimer to the effect that the patentee will not
                                                     enforce any of its present or future patent(s) whose use would be
                                  11                 required to implement the proposed IEEE standard against any
                                                     person or entity using the patent(s) to comply with the standard or
                                  12
Northern District of California
 United States District Court




                                                     b) A statement that a license will be made available to all applicants
                                  13                 without compensation or under reasonable rates, with reasonable
                                                     terms and conditions that are demonstrably free of any unfair
                                  14                 discrimination.
                                  15   (2000 IEEE-SA Standards Bylaws, § 6; see also 4/29/16 Jordan Decl., ¶ 9; Dkt. No. 379-10,

                                  16   4/29/16 Jordan Decl., Ex. H (2001 IEEE-SA Standards Bylaws, § 6).)

                                  17          In 2005, Section 6 of the IEEE-SA Standards Board bylaws was modified to provide:

                                  18                 IEEE standards may include the known use of essential patents and
                                                     patent applications provided the IEEE receives assurance from the
                                  19                 patent holder or applicant with respect to patents whose
                                                     infringement is, or in the case of patent applications, potential future
                                  20                 infringement of the applicant asserts will be, unavoidable in a
                                                     compliant implementation of either mandatory or optional portions
                                  21                 of the standard (essential patents). This assurance shall be provided
                                                     without coercion and prior to approval of the standard (or
                                  22                 reaffirmation when a patent or patent application becomes known
                                                     after initial approval of the standard). This assurance shall be a
                                  23                 letter that is in the form of either
                                  24                 a) A general disclaimer to the effect that the patentee will not
                                                     enforce any of its present or future patent(s) whose use would be
                                  25                 required to implement either mandatory or optional portions of the
                                                     proposed IEEE standard against any person or entity using the
                                  26                 patent(s) to comply with the standard or
                                  27                 b) A statement that a license for such implementation will be made
                                                     available to all applicants without compensation, or under
                                  28
                                                                                         5
                                         Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 6 of 30




                                   1                  reasonable rates, with reasonable terms and conditions that are
                                                      demonstrably free of any unfair discrimination.
                                   2
                                                      This assurance shall apply, at a minimum, from the date of the
                                   3                  standard’s approval to the date of the standard’s withdrawal and is
                                                      irrevocable during that period.
                                   4

                                   5   (4/29/16 Jordan Decl., ¶ 10; Dkt. No. 379-11, 4/29/16 Jordan Decl., Ex. I (IEEE-SA Standards

                                   6   Board Bylaws 2005, § 6).)

                                   7          In 2005, Section 6 of the IEEE-SA Standards Board Operations manual was modified as

                                   8   well. Section 6 on Patents was modified slightly to provide: (1) the PatCom Administrator would

                                   9   receive referrals if letters of assurance could not be obtained; and (2) the PatCom Administrator

                                  10   would follow up if a letter of assurance was not received from an individual who had clear

                                  11   authority for intellectual property and legal matters. The last clause also was modified to provide

                                  12   that “[t]he IEEE will make public the contact information about the patent holder or patent
Northern District of California
 United States District Court




                                  13   applicant that is provided in the letter of assurance.” (4/29/16 Jordan Decl., ¶ 13; Dkt. No. 379-14,

                                  14   Ex. L (2005 IEEE-SA Standards Board Operations Manual, § 6).)

                                  15          Section 6.3.2 of the IEEE-SA Standards Board Operations Manual was modified as well

                                  16   and the title was changed to “Call for patents.” That section was modified to provide:

                                  17                  The chair of an IEEE standards-developing working group or the
                                                      chair of an IEEE standards sponsor shall be responsible for
                                  18                  informing the members of the working group that if any individual
                                                      believes that a patent or patent application might be essential to the
                                  19                  implementation of the standards, that fact should be made known to
                                                      the entire working group. This request shall occur at every
                                  20                  standards-developing meeting
                                  21                  The chair or the chair’s delegate shall request that each potential
                                                      essential patent holder submit either a patent letter of assurance (in
                                  22                  accordance with Clause 6 of the IEEE-SA Standards Board Bylaws)
                                                      or a statement that the potential essential patent holder is not aware
                                  23                  of any patents or patent applications that it owns that would be
                                                      infringed by a compliant implementation of the standards.
                                  24
                                                      Patent letter of assurance or nonawareness statements from potential
                                  25                  essential patent holders shall be submitted to the PatCom
                                                      Administrator.
                                  26

                                  27   (2005 IEEE-SA Standards Board Operating Manual, § 6.3.2.)

                                  28
                                                                                        6
                                         Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 7 of 30




                                   1           It is undisputed that representatives of ChriMar, including Mr. Austermann, attended IEEE

                                   2   meetings. Those meetings include a May 2000 meeting in Ottawa, a July 2000 meeting in La

                                   3   Jolla, California, a December 2000 meeting in New York, and a January 2005 meeting in

                                   4   Vancouver, British Columbia. (5/13/16 DeVries Decl., ¶ 27; Dkt. No. 393-26, 5/13/16 DeVries

                                   5   Decl., Ex. 26 (Confidential Declaration of John F. Austermann, III (“Austermann Decl.”), ¶¶ 8-

                                   6   11).)

                                   7           The minutes of the December 2000 meeting, which was a meeting of the IEEE Standards

                                   8   Association Patent Committee, show that Mr. Austermann raised the “issue that if the P802.3af

                                   9   product became adopted as an IEEE Standard, it is his view that this would have a devastating

                                  10   financial impact on his company, and that his company may hold one or more patents covering

                                  11   technology in the P802.3af project.” (5/13/16 DeVries Decl., ¶ 29; Dkt. No. 392-30, 5/13/16

                                  12   DeVries Decl., Ex. 28 (Minutes at 3 (emphasis added).) According to the minutes, the committee
Northern District of California
 United States District Court




                                  13   provided Mr. Austermann with advice on how he could present to the “IEEE-SA patent claims his

                                  14   company believes to be relevant to the subject 802 project.” (Id.)

                                  15           In October 2001, ChriMar sent a letter to the IEEE-SA Standards Board Patent Committee,

                                  16   in which it advised the committee that it believed that products manufactured in compliance with

                                  17   Standard 802.3af would infringe U.S. Patent No. 5,406,260 (the “’260 Patent”). ChriMar stated it

                                  18   would agree to license the ’260 Patent on RAND terms. (5/13/16 DeVries Decl., ¶ 24; Dkt. No.

                                  19   392-25, 5/13/16 De Vries Decl., Ex. 23 (Letter at ECF p.2).) In December 2001, ChriMar

                                  20   supplemented the October letter with the IEEE’s “Letter of Assurance for Essential Patents”

                                  21   (“IEEE Form Letter of Assurance”) (Id., at ECF p. 4.) The IEEE Form Letter of Assurance

                                  22   contains a section which states “[i]f the Patent Holder owns or controls granted patents(s) and/or

                                  23   pending applications that it believes may be infringed by compliance with the Proposed IEEE

                                  24   Standard, please specify the patent number, published application, and/or relevant claims.” (Id.

                                  25   (emphasis added).) ChriMar only listed the ’260 Patent. It is undisputed that ChriMar never

                                  26   submitted a letter of assurance to the IEEE for the ’708 Application or for the ’250 Patent.

                                  27           In 2011, Mr. Austermann attested that, at the May meeting in Ottawa, he demonstrated

                                  28   ChriMar’s Ether-Lock II product “for the purpose of fostering propagation or use of what was to
                                                                                        7
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 8 of 30




                                   1   become the ‘250 patent and to facilitate or hasten the practical application of the invention by

                                   2   bringing it to market.” (Austermann Decl., ¶ 8.) Mr. Austermann attested that he attended the

                                   3   July 2000, December 2000, and January 2005 meetings to present and discuss ChriMar’s

                                   4   “patented and patent pending technology for the purpose of fostering propagation or use of what

                                   5   was to become the ‘250 Patent and to facilitate or hasten the practicable application of the

                                   6   invention by bringing it to market.” (Id., ¶¶ 9-11.)

                                   7   C.      Inventorship and Inequitable Conduct.
                                   8           Defendants allege that when Mr. Austermann and Mr. Cummings prosecuted the ’250

                                   9   Patent, they intentionally did not name Clyde Boenke as an inventor. (See, e.g., HP Counterclaims

                                  10   ¶¶ 149-155; Cisco Counterclaims ¶¶ 120-126.) It is undisputed that ChriMar hired Mr. Boenke’s

                                  11   company, American Broadband, Inc., in connection with the development of ChirMar’s

                                  12   “EtherLock” products.
Northern District of California
 United States District Court




                                  13           On February 3, 1998, Mr. Boenke, on American Broadband’s behalf, signed a

                                  14   “Confidential Information and Inventors Agreement” (“Inventors Agreement”), which provides

                                  15   that he agreed to “perform or propose[d] to perform services as an independent contractor for”

                                  16   ChirMar. (Dkt. No. 347-1, Declaration of Brandon Jordan dated March 28, 2016 (“3/28/16 Jordan

                                  17   Decl.”), ¶ 2; Dkt. No. 347-2, 3/28/16 Jordan Decl., Ex. A (Inventors Agreement, Preamble).)4 Mr.

                                  18   Boenke agreed, inter alia that:

                                  19                  [a]ny inventions, proprietary information, or discoveries, whether or
                                                      not patentable or copyrightable resulting from any work I do as an
                                  20                  independent contractor (alone or with others) of [ChirMar] shall be
                                                      promptly disclosed to [ChriMar] and shall be its exclusive property.
                                  21                  I hereby assign to [ChriMar] any rights I have or may acquire in
                                                      such property and agree to sign and deliver at any time any
                                  22                  instruments confirming the exclusive ownership by [ChriMar].
                                  23   (Inventors Agreement, ¶ 3.)5

                                  24

                                  25   4
                                              Many of the documents on which the parties rely to address the facts on these
                                       counterclaims were filed in connection with Defendants’ motion for leave to file amended answers
                                  26   and counterclaims.
                                  27   5
                                              This agreement was memorialized in writing. In 2015, Mr. Boenke testified in litigation
                                       that ChriMar filed against Alcatel-Lucent, among others (the “Alcatel litigation”) that he and Mr.
                                  28
                                       Cummings had a verbal “understanding” that “any consulting that we did for [ChriMar], they
                                                                                      8
                                         Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 9 of 30




                                   1          In September 1999, Mr. Austermann and Mr. Cummings submitted a declaration to the

                                   2   USPTO in connection with U.S. Patent Application No. 09/370,430, a parent application to the

                                   3   ’708 Application, which issued as the ’250 Patent. (5/13/16 DeVries Decl., ¶ 73; Dkt. No. 392-74,

                                   4   5/13/16 DeVries Decl., Ex. 72 (Declaration and Power of Attorney).) In that declaration, Mr.

                                   5   Austermann and Mr. Cummings attested they believed they were “the original, first and sole

                                   6   inventor (if only one name is listed below) or an original, first and joint inventor (if plural names

                                   7   are listed below) of the subject matter which is claimed and for which a patent is sought on the

                                   8   invention entitled SYSTEM FOR COMMUNICATING WITH ELECTRONIC EQUIPMENT.”

                                   9   Mr. Boenke is not listed as an inventor in that declaration. (Id.)

                                  10          On June 14, 2010, Mr. Austermann and Mr. Cummings signed a declaration that was

                                  11   submitted to the USPTO in connection with a re-examination proceeding regarding claims 43, 79

                                  12   and 115 of the ’250 Patent, in light of U.S. Patent No. 6,473,608 (the “’608 Lehr Patent”). (Dkt.
Northern District of California
 United States District Court




                                  13   No. 338-5, March 14, 2016 Declaration of Michael DeVries (“3/14/16 DeVries Decl.”), ¶ 12; Dkt.

                                  14   No. 338-15, 3/14/16 DeVries Decl., Ex. 10 (Declaration of Austermann/Cummings Under 37

                                  15   C.F.R. § 1.131 (“Austermann/Cummings Decl.”), ¶ 6).) Mr. Austermann and Mr. Cummings

                                  16   attested they were “co-inventors of the” ’250 Patent and attested they “conceived and

                                  17   constructively reduced to practice at least the claimed subject matter prior to January 12, 1999, the

                                  18   critical date of the ‘608 Lehr Patent.” (Id. ¶¶ 1, 4.) They also attested “[w]e designed circuitry

                                  19   that was utilized in conjunction with a system and method for performing the claimed subject

                                  20   matter prior to the critical date. Evidence of our circuit design is attached as Exhibits B1-B17. …

                                  21   The circuit boards were ordered from a company called American Broadband, Inc.” (Id., ¶ 6.)

                                  22          On January 29, 2015, Mr. Boenke was deposed in the Alcatel litigation. Jim Alford

                                  23   attended that deposition on ChriMar’s behalf. After the deposition, Mr. Alford approached Mr.

                                  24   Boenke and presented him with a check for $25,000 and a proposed assignment that would assign

                                  25

                                  26
                                       owned the patent rights. (See 3/28/16 Jordan Decl., ¶ 3; Dkt. No. 347-3, 3/28/16 Jordan Decl., Ex.
                                  27   B (Jan. 29, 2015 Deposition of Clyde Boenke, ChriMar et al. v. Alcatel-Lucent, et al., No. 613-cv-
                                  28   880 (E.D. Tex.) (“Boenke Alcatel Depo.”) at 165:16-166:5).)

                                                                                          9
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 10 of 30




                                   1   rights in the ’250 Patent to ChriMar nunc pro tunc. Mr. Boenke accepted the check, signed the

                                   2   agreement, but he never cashed the check. (See, e.g., 5/13/16 DeVries Decl. ¶ 39; Dkt. No. 393-

                                   3   38, 5/13/16 DeVries Decl., Ex. 38 (12/18/15 Boenke Depo. at 117:15-119:11, 124:18-23); 3/14/16

                                   4   DeVries Decl., ¶ 4; Dkt. No. 339-14, 3/14/16 DeVries Decl., Ex. 2, (12/18/15 Boenke Depo. at

                                   5   92:9-23, 97:2-98:7).)

                                   6          On January 30, 2015, Mr. Boenke sent an email to Mr. Austermann. Mr. Boenke stated his

                                   7   testimony in the Alcatel litigation was “very kind to ChriMar” but warned that he would “not be so

                                   8   in any future contact with lawyers for your targets.” (3/14/16 DeVries Decl., ¶ 3; Dkt. No. 339-

                                   9   13, 3/14/16 DeVries Decl., Ex. 1.) Mr. Austermann and Mr. Boenke met on February 3, 2015, at

                                  10   which time Mr. Boenke signed a new nunc pro tunc assignment and received two checks for

                                  11   $25,000; one check was made out to him and one check was made out to his son, Douglas Boenke.

                                  12   (3/14/16 DeVries Decl., ¶ 13; Dkt. No. 339-22, 3/14/16 DeVries Decl., Ex. 11 (2/3/15
Northern District of California
 United States District Court




                                  13   Assignment); 5/13/16 DeVries Decl. Ex. 38 (12/18/15 Boenke Depo. at 120:3-121:21, 123:6-16,

                                  14   125:9-13).) According to Mr. Boenke, no one explained the purpose of the nunc pro tunc

                                  15   assignment or explained why ChriMar provided him and his son with $50,000. (5/13/16 DeVries

                                  16   Decl., Ex. 38 (12/18/15 Boenke Depo. at 126:3-25).)

                                  17          The Court will address additional facts as necessary in the remainder of this Order.

                                  18   A.     Legal Standards Applicable to Motions for Summary Judgment.
                                  19          “A party may move for summary judgment, identifying each claim or defense … on which

                                  20   summary judgment is sought.” Fed. R. Civ. P. 56(a). A principal purpose of the summary

                                  21   judgment procedure is to identify and dispose of factually unsupported claims. Celotex Corp. v.

                                  22   Catrett, 477 U.S. 317, 323-24 (1986). Summary judgment, or partial summary judgment, is

                                  23   proper “if the movant shows that there is no genuine dispute as to any material fact and the movant

                                  24   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  25          The Court may not weigh evidence or make determinations of credibility. Rather, “[t]he

                                  26   evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

                                  27   favor.” Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986). The party moving for summary

                                  28   judgment bears the initial burden of identifying those portions of the pleadings, discovery, and
                                                                                        10
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 11 of 30




                                   1   affidavits that demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at

                                   2   323; see also Fed. R. Civ. P. 56(c). It is not the Court’s task to scour the record in search of a

                                   3   disputed issue of fact. See Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996) (citing Richards v.

                                   4   Combined Ins. Co., 55 F.3d 247, 251 (7th Cir. 1995)); see also Fed. R. Civ. P. 56(c)(3) (“The

                                   5   court need consider only the cited materials, but it may consider other materials in the record.”).

                                   6          An issue of fact is “genuine” only if there is sufficient evidence for a reasonable fact finder

                                   7   to find for the non-moving party. Anderson, 477 U.S. at 248-49. A fact is “material” if it may

                                   8   affect the outcome of the case. Id. at 248. If the party moving for summary judgment does not

                                   9   have the ultimate burden of persuasion at trial, that party must produce evidence which either

                                  10   negates an essential element of the non-moving party’s claims or show that the non-moving party

                                  11   does not have enough evidence of an essential element to carry its ultimate burden of persuasion at

                                  12   trial. Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13          Once the moving party meets its initial burden, the non-moving party must “identify with

                                  14   reasonable particularity the evidence that precludes summary judgment.” Keenan, 91 F.3d at 1279

                                  15   (9th Cir. 1996). “A mere scintilla of evidence will not be sufficient to defeat a properly supported

                                  16   motion for summary judgment; rather, the nonmoving party must introduce some significant

                                  17   probative evidence tending to support the complaint.” Summers v. Teichert & Son, Inc., 127 F.3d

                                  18   1150, 1152 (9th Cir. 1997) (citation and internal quotation marks omitted). If the non-moving

                                  19   party fails to point to evidence precluding summary judgment, the moving party is entitled to

                                  20   judgment as a matter of law. Celotex, 477 U.S. at 323.

                                  21   A.     Defendants’ Counterclaims of Unclean Hands and Inequitable Conduct.
                                  22          Defendants each assert a counterclaim seeking a declaration that the ’250 Patent is

                                  23   unenforceable because of ChriMar’s unclean hands and because of its inequitable conduct. (HP

                                  24   Answer ¶¶ 16-19, 42-70; HP Counterclaim Count II, ¶¶ 52-56, 149-155; Cisco Answer ¶¶ 16-19,

                                  25   42-70; Cisco Counterclaim Count III, ¶¶ 56-60, 120-126.)

                                  26          1.      Unclean Hands Versus Inequitable Conduct.
                                  27          The United States Supreme Court has applied the doctrine of unclean hands as a basis to

                                  28   dismiss patent cases in a “trio” of cases. See Therasense, Inc. v. Becton, Dickinson and Co., 649
                                                                                         11
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 12 of 30




                                   1   F.3d 1276, 1285 (Fed. Cir. 2011) (citing Keystone Driller Co. v. Gen. Excavator Co., 290 U.S.

                                   2   240 (1933), Hazel-Atlas Glass Co. v. Hartford-Empire, Co., 322 U.S. 238 (1944), overruled on

                                   3   other grounds by Standard Oil Co. v. United States, 429 U.S. 17 (1976), and Precision Instrument

                                   4   Mfg. Co. v. Automotive Maintenance Machinery Co., 324 U.S. 806 (1945)). Based on that trio of

                                   5   cases,

                                   6                   a determination of unclean hands may be reached when misconduct
                                                       of a party seeking relief has immediate and necessary relation to the
                                   7                   equity that he seeks in respect of the matter in litigation, i.e., for
                                                       such violations of conscience as in some measure affect the
                                   8                   equitable relations between the parties in respect of something
                                                       brought before the court. [The Supreme Court also] stated that the
                                   9                   doctrine closes the doors of a court of equity to one tainted with
                                                       inequitableness or bad faith relative to the matter in which he seeks
                                  10                   relief, however improper may have been the behavior of the
                                                       defendant, and requires that claimants have acted fairly and without
                                  11                   fraud or deceit as to the controversy in issue. The Court added that
                                                       the doctrine necessarily gives wide range to the equity court’s use of
                                  12                   discretion in refusing to aid the unclean litigant.
Northern District of California
 United States District Court




                                  13   Gilead Scis., Inc. v. Merck & Co., Inc., 888 F.3d 1231, 1239 (Fed. Cir. 2018) (“Gilead II”)

                                  14   (internal quotations and citations to Keystone Driller and Precision Instrument omitted).

                                  15            The doctrine of inequitable conduct “evolved” from this trio of unclean hands cases, but it

                                  16   “came to embrace a broader scope of misconduct, including not only egregious affirmative acts of

                                  17   misconduct intended to deceive both the PTO and the courts but also the mere nondisclosure of

                                  18   information to the PTO.” Therasense, 649 F.3d at 1287. The doctrine of unclean hands and

                                  19   inequitable conduct can differ in terms of available remedies. For example, the Federal Circuit

                                  20   has determined that when litigation misconduct is at issue, i.e. misconduct that “does not infect, or

                                  21   even affect, the original grant of the property right[,] [t]he doctrine of unclean hands does not

                                  22   reach out to extinguish a patent right[.]” Aptix Corp. v. Quickturn Design Sys., Inc., 269 F.3d

                                  23   1369, 1375 (Fed. Cir. 2001); cf. Regeneron Pharm., Inc. v. Merus N.V., 864 F.3d 1343, 1364 (Fed.

                                  24   Cir. 2017) (stating Aptix “held that courts may not punish a party’s post-prosecution misconduct

                                  25   by declaring the patent unenforceable”).6 In contrast, inequitable conduct before the PTO, which

                                  26
                                       6
                                  27          At least one court has held that “Aptix forecloses a claim for unenforceability of a patent
                                       based on a theory of unclean hands,” and limited the plaintiff’s reliance on the theory as an
                                  28   affirmative defense. Apple Inc v. Wi-Lan, Inc., No. 14-cv-2235 DMS (BLM), 2014 WL
                                       12489937, at *3 (S.D. Cal. Dec. 12, 2014) (emphasis added).
                                                                                        12
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 13 of 30




                                   1   can infect that grant of the patent property right, may result in a finding that an entire patent is

                                   2   unenforceable. Therasense, 649 F.3d at 1287-88. Furthermore, “the taint of a finding of

                                   3   inequitable conduct can spread from a single patent to render unenforceable other related patents

                                   4   and applications in the same technology family.” Id. at 1288.

                                   5           The Court applies a clear and convincing evidence standard to determine whether

                                   6   Defendants would be entitled to relief based on the allegations of unclean hands or of inequitable

                                   7   conduct. Id. at 1287 (citing Star Sci. Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1365

                                   8   (Fed. Cir. 2008)); Aptix, 269 F.3d at 1374.

                                   9           2.     The Inequitable Conduct Counterclaims.
                                  10           Defendants argue the ’250 Patent is unenforceable because ChriMar committed inequitable

                                  11   conduct before the USPTO. To prevail on their claims of inequitable conduct, Defendants must

                                  12   establish by clear and convincing evidence that ChriMar “misrepresented or omitted material
Northern District of California
 United States District Court




                                  13   information with the specific intent to deceive the PTO.” Therasense, 649 F.3d at 1287. If

                                  14   Defendants meet their burden, the Court must “weigh the equities to determine whether”

                                  15   ChriMar’s conduct “warrants rendering the entire patent unenforceable.” Id.

                                  16           It is undisputed that Mr. Boenke is not – and never has been – listed as an inventor on the

                                  17   ’250 Patent. (See, e.g, Declaration and Power of Attorney.) According to Defendants, ChriMar

                                  18   (1) intentionally omitted Mr. Boenke as an inventor of the ’250 Patent; and (2) submitted

                                  19   unmistakably false affidavits to the USPTO, in which they either stated they were the sole

                                  20   inventors of the ‘250 Patent or claimed Mr. Boenke’s work as their own.7 Each argument

                                  21   depends, in part, on the assumption that Mr. Boenke is an inventor of subject matter claimed in the

                                  22   ’250 Patent. ChriMar asserts that Mr. Boenke was not a co-inventor of the ’250 Patent. ChriMar

                                  23   also argues that, even if Mr. Boenke was a co-inventor, Defendants’ theory of a cover-up of that

                                  24
                                       7
                                  25          Defendants assert “[t]he allegations included in Defendants’ pleadings,” specifically
                                       paragraphs 42-70 of their respective affirmative defenses, “are supported by substantial evidence.”
                                  26   (Defs. Opp. Br. at 41:4-5.) They then provide the Court with the following string cites: “Exs. 38,
                                       72; Dkt. Nos. 338-15, 380-19, 386-6, 386-13, 386-14, 386-18.” (Id. at 41:5-6.) The string cite
                                  27   does not include all of the documents that were referenced in Defendants’ allegations of
                                       inequitable conduct. It is not this Court’s task to scour the record in search of genuine disputes of
                                  28   material fact. See Keenan, 91 F.3d at 1279.

                                                                                          13
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 14 of 30




                                   1   fact is far-fetched because Mr. Boenke assigned any rights he had to ChirMar.8

                                   2           In order to be considered a “co-inventor,” a person “must generally contribute to the

                                   3   conception of the invention.” Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir.

                                   4   1998). Pursuant to Ethicon, a court must determine if a person contributed to the conception of

                                   5   the invention, what the contribution was, and whether that contribution’s role appears in at least

                                   6   one claim of the claimed invention. Id. at 1460-61. “[T]he critical question for joint conception is

                                   7   who conceived, as that term is used in the patent law, the subject matter of the claims at issue.” Id.

                                   8   at 1460. Conception, in turn, “is the ‘formation in the mind of the inventor, of a definite and

                                   9   permanent idea of the complete and operative invention, as it is hereafter to be applied in

                                  10   practice.’” Id. (quoting Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1376 (Fed.

                                  11   Cir. 1986)). An individual “does not qualify as a joint inventor by merely assisting the actual

                                  12   inventor after conception of the claimed invention.” Id.
Northern District of California
 United States District Court




                                  13           To satisfy its initial burden as the moving party, ChriMar must: (1) produce evidence

                                  14   which either negates the elements of intent or materiality, or both; or (2) show Defendants do not

                                  15   have enough evidence of one of those elements to carry their ultimate burden of persuasion at trial.

                                  16   Nissan Fire & Marine Ins. Co., 210 F.3d at 1102. Neither ChriMar nor the Defendants have

                                  17   presented an argument as to why Mr. Boenke should or should not be considered a co-inventor

                                  18   under the standards set forth in Ethicon. The Court will address the impact of that failure in its

                                  19   analysis of each element.

                                  20                  a.      Materiality.
                                  21           In Therasense, the Federal Circuit “tightened” the standards for materiality in claims for

                                  22   inequitable conduct and held “as a general matter, the materiality required to establish inequitable

                                  23   conduct is but-for materiality.” Therasense, 649 F.3d at 1290, 1291. That is, “an allegation of

                                  24   inequitable conduct before the PTO requires proof that the patentee withheld or misrepresented

                                  25

                                  26   8
                                              To the extent ChriMar disputes the issue of inventorship on the basis that Mr. Boenke
                                  27   assigned ownership rights in his work to ChriMar, the Court does not find that argument
                                       persuasive. “Ownership and inventorship are distinct concepts.” Beriont v. GTE Labs., Inc., 535
                                  28   Fed. Appx. 919, 926 (Fed. Cir. 2013).

                                                                                        14
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 15 of 30




                                   1   information that, in the absence of the withholding or misrepresentation, would have prevented a

                                   2   patent claim from issuing.” Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1345

                                   3   (Fed. Cir. 2013). A party also may satisfy the materiality element with clear and convincing

                                   4   evidence that a patentee “engaged in affirmative acts of egregious misconduct, such as the filing of

                                   5   an unmistakably false affidavit,” which the Federal Circuit deems material per se. Therasense,

                                   6   649 F.3d at 1292 (emphasis added); see also Outside the Box Innovations, LLC v. Travel Caddy,

                                   7   Inc., 695 F.3d 1285, 1294 (Fed. Cir. 2012) (“[A] false affidavit or declaration is per se material.”)

                                   8           Defendants argue that ChriMar submitted two unmistakably false affidavits to the USPTO

                                   9   and, therefore, its conduct is per se material. Defendants also argue that when ChriMar applied

                                  10   for the ’250 Patent, it failed to disclose Mr. Boenke as an inventor and the omission satisfies

                                  11   Therasense’s “but for” standard of materiality.

                                  12           There are two declarations at issue in this case. The first is the declaration that Mr.
Northern District of California
 United States District Court




                                  13   Austermann and Mr. Cummings submitted to the USPTO during reexamination of the ’250 Patent.

                                  14   The second is the declaration submitted when ChriMar applied for the ’250 Patent.

                                  15                             i.   DeVries Decl., Ex. 10 - Austermann/Cummings Declaration.
                                  16           In the declaration submitted during re-examination, Mr. Austermann and Mr. Cummings

                                  17   attested “[w]e designed circuitry that was utilized in conjunction with a system and method for

                                  18   performing the claimed subject matter prior to the critical date. Evidence of our circuit design is

                                  19   attached as Exhibits B1-B17.” (Austermann/Cummings Decl., ¶ 6 (emphasis added).) Mr.

                                  20   Austermann and Mr. Cummings also attested “[w]e assembled the circuit boards into a system that

                                  21   embodied the claimed subject matter prior to the critical date” and attested “[t]he circuit boards

                                  22   were ordered from a company called American Broadband.” (Id., ¶¶ 6, 8 (emphasis added).)

                                  23   Defendants argue those statements were false because ChirMar did not merely order circuit boards

                                  24   from American Broadband. Instead, Defendants argue the evidence shows Mr. Boenke designed

                                  25   the circuitry at issue.

                                  26           It is undisputed that Mr. Boenke entered a contract with ChriMar at the time it was

                                  27   developing the invention claimed by the ’250 Patent. (Inventors Agreement.) Mr. Boenke also

                                  28   was questioned about the Austermann/Cummings declaration at his deposition. He testified that
                                                                                         15
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 16 of 30




                                   1   Mr. Austermann and Mr. Cummings did not design the circuitry in those exhibits. According to

                                   2   Mr. Boenke, “[t]hat all came from American Broadband.” (5/16/16 DeVries Decl., Ex. 38

                                   3   (12/18/15 Boenke Depo. at 89:11-91:9).) However, he also stated that “[t]hey had input into the

                                   4   circuitry design” and he, Mr. Austermann, and Mr. Cummings collaborated on that. (Id. at

                                   5   206:24-207:21.)

                                   6          Taking the facts in the light most favorable to the Defendants, the Court concludes there

                                   7   are genuine issues of fact in dispute as to whether ChriMar presented an unmistakably false

                                   8   affidavit to the USPTO when ChriMar filed the Austermann/Cummings Declaration. However,

                                   9   for reasons set forth below, the Court concludes Defendants have failed to show ChriMar acted

                                  10   with the specific intent to deceive the USPTO when it submitted the Austermann/Cummings

                                  11   Declaration.

                                  12                          ii.    DeVries Decl., Ex. 72 – Declaration and Power of Attorney.
Northern District of California
 United States District Court




                                  13          Defendants also premise their claim of inequitable conduct on the theory that Mr.

                                  14   Austermann and Mr. Cummings failed to disclose Mr. Boenke as an inventor when ChriMar

                                  15   applied for the ’250 Patent. Mr. Boenke testified in deposition that he believed he made some

                                  16   contributions to the invention claimed ChriMar’s ’622 Patent. Mr. Boenke also testified that, to

                                  17   the extent the ’250 Patent was derivative of the ’622 Patent, he could be considered an inventor of

                                  18   the invention claimed in the ’250 Patent. Mr. Boenke testified that he “contribute[d], either jointly

                                  19   or alone, to coming up with the idea” in Claim 1 of the ’250 Patent of “the altered current flow

                                  20   communicating information about the second piece of equipment to the central module while the

                                  21   second piece of equipment is physically connected to the network.” (3/14/16 DeVries Decl., Ex. 2

                                  22   (12/18/15 Boenke Depo. at 71:10-72:3, 195:5-196:9); see also 3/28/16 Jordan Decl., ¶ 4; Dkt. No.

                                  23   347-4, 3/28/16 Jordan Decl., Ex. C (12/18/15 Boenke Depo. at 54:13-55:22).) Mr. Boenke also

                                  24   testified that he did not tell Mr. Austermann he believed he was an inventor of the invention

                                  25   claimed in the ’622 Patent. (3/14/16 DeVries Decl., Ex. 2 (12/18/15 Boenke Depo. at 206:8-14).)

                                  26          During his deposition, Mr. Boenke also was questioned about certain aspects of Claims 1

                                  27   and 53 of the ’250 Patent and suggested that he believed he provided contributions to the ideas set

                                  28   forth in those claims. (3/14/16 DeVries Decl., Ex. 2 (12/18/15 Boenke Depo. at 69:21-73:15).)
                                                                                        16
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 17 of 30




                                   1   Yet, at one point, Mr. Boenke also testified that he had “nothing to do with the ’250 Patent” and

                                   2   had “no clue” whether he should be named as an inventor on that patent. (Id. at 192:16-194:4.)

                                   3          ChriMar argues that the failure to include a co-inventor is not material. The Court is not

                                   4   persuaded. “As a critical requirement for obtaining a patent, inventorship is material.” Advanced

                                   5   Magnetic Closures, Inc. v. Rome Fastener Corp., 607 F.3d 817, 830 (Fed. Cir. 2010) (quoting

                                   6   PerSeptive Biosystems, Inc. v. Pharmacia Biotech, Inc., 225 F.3d 1315, 1321 (Fed. Cir. 2000));

                                   7   see also 35 U.S.C. § 101; BLM Prods. Ltd. v. Covves, LLC, No. 17-cv-06224-RGK-PLA, 2017

                                   8   WL 8811269, at *4 (C.D. Cal. Oct. 26, 2017) (quoting PerSeptive, 225 F. 3d at 1321); Brixham

                                   9   Solutions Ltd. v. Juniper Networks, Inc., No. 13-CV-00616-JCS, 2014 WL 250204, at *6 (N.D.

                                  10   Cal. Jan. 22, 2014) (quoting PerSeptive, 225 F.3d at 1321). Some “courts have held false

                                  11   statements about inventorship are material without applying the but-for test of materiality.”

                                  12   Brixham, 2014 WL 250204, at *6 (citing Gen-Probe Inc. v. Becton, Dickinson and Co., No. 09-
Northern District of California
 United States District Court




                                  13   CV-2319 BEN (NLS), 2012 WL 5379062, at *2 (S.D. Cal. Oct. 30, 2012)).

                                  14          To support its argument, ChriMar relies on Auxilium Pharmaceuticals, Inc. v. Watson

                                  15   Laboratories, Inc., No. 12-CV-03084 (JLL), 2014 WL 9859224, at *35. (D.N.J. Dec. 16, 2014).

                                  16   In that case, the court held “incorrect inventorship evidence is not but-for material under

                                  17   Therasense[.]” Id. However, the court qualified that statement by noting inventorship can be

                                  18   corrected as long as there was no deceptive intent on the part of the unnamed inventor[.]” Id.

                                  19          ChriMar also relies on Indiana Forge, LLC v. Miller Veneers, Inc., 736 F. Supp. 2d 1201

                                  20   (S.D. Ind. 2001). In that case, the court did not determine as a matter of law that the issue of

                                  21   inventorship is not material. Rather, the court concluded the defendants failed to show materiality

                                  22   because they “did not indicate any reason why the patents might not have issued had the patent

                                  23   applications identified” the co-inventor. The court also noted that Section 256 permitted

                                  24   correction if such “error arose without any deceptive intent.” 736 F. Supp. 2d at 1208-09; cf. Stark

                                  25   v. Advanced Magnetics, Inc., 119 F.3d 1551, 1556 (Fed. Cir. 1997) (noting that USPTO rule for

                                  26   correcting inventorship “considers the deceptive intent of all actual inventors”).

                                  27          The Stark and PerSeptive cases were decided prior to Therasense and did not apply

                                  28   Therasense’s but for standard of materiality. However, ChirMar fails to point the Court to any
                                                                                        17
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 18 of 30




                                   1   authority that undermines those cases conclusions that inventorship is an issue that could lead to

                                   2   rejection of a patent. Defendants also posit that the omission of Mr. Boenke from the ’250 Patent

                                   3   was not innocent. For the reasons set forth in the next section, the Court concludes that even if

                                   4   Defendants presented sufficient evidence to satisfy the element of materiality with respect to

                                   5   omission of Mr. Boenke from the Declaration and Power of Attorney, or that there are genuine

                                   6   issues of fact in dispute on that element, Defendants have not demonstrated ChriMar acted with

                                   7   the specific intent to deceive the USPTO.

                                   8                   b.     Intent.
                                   9          In order to satisfy the intent element, Defendants must show ChriMar acted with the

                                  10   specific intent to deceive the USPTO. Therasense, 649 F.3d at 1290. The Court “may not infer

                                  11   intent solely from materiality,” and findings of gross negligence or negligence will not satisfy the

                                  12   standard. Id. Because this case includes allegations of nondisclosure, Defendants must show
Northern District of California
 United States District Court




                                  13   ChriMar “made a deliberate decision to withhold” information it knew was material to

                                  14   patentability. Id. (internal quotations and citations omitted, emphasis in Therasense). Defendants

                                  15   may prove their case by indirect or circumstantial evidence. In order to “meet the clear and

                                  16   convincing standard, the specific intent to deceive must be ‘the single most reasonable inference

                                  17   able to be drawn from the evidence.’” Therasense, 649 F.3d at 1290 (quoting Star Sci. Inc., 537

                                  18   F.3d at 1366); see also Takeda Pharm. Co. v. TWI Pharms., Inc., 87 F. Supp. 3d 1263, 1284 (N.D.

                                  19   Cal. 2015) (applying “single most reasonable inference” standard at summary judgment phase of

                                  20   proceedings).

                                  21          Defendants do not rely on direct evidence of intent. Instead, they argue a fact finder could

                                  22   infer the requisite intent based on the fact that ChriMar submitted two unmistakably false

                                  23   declarations to the USPTO and later attempted to cover up Mr. Boenke’s role in the development

                                  24   of the ’250 Patent. The Court may consider whether ChriMar repeatedly submitted false affidavits

                                  25   to the USPTO in this analysis. See Intellect Wireless, Inc. v. HTC Corp., 732 F.3d 1339, 1345

                                  26   (Fed. Cir. 2013); Takeda Pharm. Co., Ltd., 87 F. Supp. 3d at 1286. In Intellect Wireless, the

                                  27   district court found the inventor attested he actually reduced the claimed invention to practice and

                                  28   developed a prototype as of a specific date, when he had not done either of those things. The
                                                                                        18
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 19 of 30




                                   1   inventor also did not clearly correct his misrepresentations. Id. at 1342-43. The district court

                                   2   concluded the named inventor engaged in a “pattern” of making “false and misleading statements

                                   3   during prosecution of related patents,” including filing false affidavits, and concluded the “single

                                   4   most reasonable inference” to be drawn from those representations was the intent to deceive. Id.

                                   5          The Federal Circuit affirmed. It reasoned, in part, that “[s]ubmission of an affidavit

                                   6   containing fabricated examples of actual reduction to practice in order to overcome a prior art

                                   7   references raises a strong inference of an intent to deceive.” Id. at 1345. That inference, coupled

                                   8   with the pattern of submitting false affidavits and the district court’s rejection of the inventor’s

                                   9   explanations for his conduct, demonstrated the district court did not “clearly err in concluding that

                                  10   specific intent to deceive the PTO was the most reasonable inference from” the inventor’s

                                  11   conduct. Id. at 1346.

                                  12          If the Court assumes arguendo that Mr. Boenke was a co-inventor of subject matter
Northern District of California
 United States District Court




                                  13   claimed in the ’250 Patent, ChriMar’s Declaration and Power of Attorney was false because it did

                                  14   not list him as a co-inventor. For the reasons set forth above, the Court concludes there are

                                  15   disputed issues of fact about whether the statement in the Austermann/Cummings Declaration that

                                  16   Mr. Austermann and Mr. Cummings “designed the circuitry” was “unmistakably false.”

                                  17   However, the drawings that were submitted as Exhibits to the Austermann/Cummings Declaration

                                  18   clearly state they were drawn by “C. Boenke” and refer on their face to American Broadband.

                                  19   Thus, those facts were not hidden from the examiner. Cf. Takeda, 87 F. Supp. 3d at 1286 (finding

                                  20   that defendants failed to establish materiality where they disclosed a prior art reference to the

                                  21   USPTO, reasoning “an applicant cannot be guilty of inequitable conduct if the reference was cited

                                  22   to the examiner, whether or not it was a ground of rejection”) (quoting Fiskars, Inc. v. Hunt Mfg.

                                  23   Co., 221 F.3d 1318, 1327 (Fed. Cir. 2000)).

                                  24          The record also shows that Mr. Boenke was aware that ChriMar was applying for patents

                                  25   at the time he was working with ChriMar. (Boenke Alcatel Depo. at 164:1-7.) The evidence also

                                  26   shows that Mr. Boenke provided ChriMar with language that was eventually incorporated into the

                                  27   ’250 Patent. (Compare 3/14/16 DeVries Decl., ¶ 10; Dkt. No. 339-20, 3/14/16 De Vries Decl., Ex.

                                  28   8 (Letter from Clyde Boenke) with ’250 Patent at 11:65-67, 12:1-33.)
                                                                                         19
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 20 of 30




                                   1          In Mformation Technologies, Inc. v. Research in Motion Ltd., as here, the defendants

                                   2   argued the plaintiff engaged in inequitable conduct by failing to identify an individual (Johar) as

                                   3   an inventor. 830 F. Supp. 2d 815, 829-30 (N.D. Cal. 2011). The defendants contended that “the

                                   4   named inventors of the [patent] provided a copy of the draft application for the Patent to Johar,

                                   5   asking him to review it and inviting him to ‘add more stuff’ to it before it was sent to the PTO.”

                                   6   Id. at 829-30. In evaluating intent, the court found it significant that the allegedly omitted inventor

                                   7   “did not indicate to the named inventors that he too should have been named as an inventor.” Id.

                                   8   at 830. From those facts, the court determined the plaintiff provided “evidence which permits the

                                   9   reasonable inference that the plaintiff did not believe that Johar should be regarded as an inventor

                                  10   of the ’917 Patent. Accordingly, the evidence is insufficient to require a finding of deceitful intent

                                  11   on the part of Plaintiff as to its failure to identify Johar as a named inventor, which means that

                                  12   intent to deceive cannot be found.” Id.
Northern District of California
 United States District Court




                                  13          In this case, there is no evidence that, during the course of his work for ChriMar, Mr.

                                  14   Boenke suggested to anyone at ChriMar that he believed he should be listed as an inventor on

                                  15   either the ’622 Patent or on the ’250 Patent. Subsequently, in January 2015, Mr. Boenke sent an

                                  16   email to one of ChriMar’s lawyers stating that Mr. Austermann had refused to put Mr. Boenke’s

                                  17   name “on any patent, depriving me of credit for some very good work I did for him[.]” (3/14/16

                                  18   DeVries Decl., ¶ 11; Dkt. No. 339-21, 3/14/16 DeVries Decl., Ex. 9 (Email exchange).) During

                                  19   his deposition in this case, when asked if he thought ChriMar intentionally omitted him from the

                                  20   ’250 Patent, Mr. Boenke stated he did not know. (3/14/16 DeVries Decl., Ex. 2 (12/18/15 Boenke

                                  21   Depo. at 190:20-24).) There also is evidence in the record that ChriMar did not view Mr. Boenke

                                  22   as a co-inventor. (3/14/16 DeVries Decl., ¶ 6; Dkt. No. 339-16, 3/14/16 DeVries Ex. 4

                                  23   (Deposition of Joshua Beebe (“Beebe Deposition) at 39:7-12 (discussing obtaining assignment of

                                  24   rights from Boenke and testifying that “there was lots of debate … there was actually a perspective

                                  25   at the time he wasn’t [an inventor] internally, but to the extent anyone would deem he was, that we

                                  26   would eliminate future litigation costs by going ahead and getting that assignment”).)

                                  27           Defendants also argue that after Mr. Boenke was deposed in the Alcatel litigation,

                                  28   ChriMar engaged in an effort to cover up the alleged failure to disclose him as an inventor.
                                                                                         20
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 21 of 30




                                   1   Defendants rely on Mr. Boenke’s email, in which he stated that he “was very kind to ChriMar in

                                   2   my testimony. Understand that I will not be so in any future contact with lawyers for your targets.

                                   3   Trivializing my son’s part in the ELID development is unforgivable.” (3/14/16 DeVries Decl., Ex.

                                   4   1.) In his January 2015 email, Mr. Boenke stated that he felt no compunction to help protect

                                   5   patents not acknowledged to be his work but also suggested the nunc pro tunc assignment

                                   6   included patents in which he “had no part[.]” (3/14/16 DeVries Decl., Ex. 9.)

                                   7          It is undisputed that Mr. Boenke did execute a nunc pro tunc inventorship agreement and

                                   8   ChriMar paid him and his son $50,000. (2/3/15 Assignment.) At one point, Mr. Boenke

                                   9   characterized these payments as “hush money[.]” Yet, he also suggested he might have

                                  10   exaggerated that characterization and suggested that some of his other statements might have been

                                  11   exaggerated. (3/14/16 DeVries Decl., Ex. 2 (12/18/15 Boenke Depo. at 133:16-134:1, 136:13-21,

                                  12   210:11-211:4, 224:17-25).) Defendants also note that the 2/13/15 Assignment contained a
Northern District of California
 United States District Court




                                  13   provision by which Mr. Boenke agreed to provide support to ChriMar with regard to “litigation

                                  14   regarding, or for the purpose of defending the validity of or protecting title to the inventions,

                                  15   applications, and/or patents, and to testify in support thereof[.]” (2/3/15 Assignment at 1.) The

                                  16   record includes the original inventorship agreement, which does not contain a similar provision.

                                  17   Mr. Boenke also testified that he located the original Inventorship Agreement after after he

                                  18   testified in the Alcatel case and agreed it was possible that ChriMar was not aware that it still

                                  19   existed. (3/14/16 DeVries Decl., Ex. 2 (12/18/15 Boenke Depo. at 149:11-150:21, 153:2-12,

                                  20   153:16-23, 154:5-6).)

                                  21          When the Court views Mr. Boenke’s testimony about the new assignments and the

                                  22   payments to him and his son in the light most favorable to Defendants, Mr. Boenke’s testimony

                                  23   suggests that there is more than one explanation for ChirMar’s conduct. The record demonstrates

                                  24   that there “multiple reasonable inferences that may be drawn” about ChriMar’s intent as to both

                                  25   the Austermann/Cummings Declaration and the Declaration and Power of Attorney. Accordingly,

                                  26   the Court GRANTS ChriMar’s motion for summary judgment on the inequitable conduct

                                  27   counterclaims.

                                  28
                                                                                         21
                                           Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 22 of 30




                                   1           3.     The Unclean Hands Counterclaims.9
                                   2           Defendants also seek a declaration that the ’250 Patent is not enforceable because of

                                   3   ChriMar’s unclean hands. As set forth in Therasense, the Keystone Driller, Hazel-Atlas, and

                                   4   Precision cases “dealt with particularly egregious misconduct, including perjury, the manufacture

                                   5   of false evidence, and the suppression of evidence.” Id. at 1287; see also Gilead Sci., Inc. v.

                                   6   Merck & Co., No. 13-cv-4057, 2016 WL 3143943, at *24-26 (N.D. Cal. June 6, 2016) (“Gilead

                                   7   I”) (describing facts of each case). The Aptix case also involved allegations that the patent holder

                                   8   manufactured evidence during the litigation. 269 F.3d at 1373. In Therasense, the court

                                   9   reaffirmed that the “unclean hands doctrine remains available to supply a remedy for egregious

                                  10   misconduct like that in the Supreme Court cases.” 649 F.3d at 1287.

                                  11           In Gilead I, the plaintiff filed suit for a declaratory judgment of non-infringement and

                                  12   invalidity of the patents-in-suit. When the defendant counterclaimed for infringement, the plaintiff
Northern District of California
 United States District Court




                                  13   asserted a defense of unclean hands. 2016 WL 3143943, at *3. To support that defense, the

                                  14   plaintiff asserted that one of the defendant’s patent attorneys, who was working on the same

                                  15   subject matter and who should have been subject to a company firewall, obtained confidential

                                  16   information from an entity with whom defendant was collaborating pursuant to a non-disclosure

                                  17   agreement (Pharmasset). The plaintiff subsequently acquired Pharmasset and asserted, and the

                                  18   district court determined, that the defendant used the confidential information to write new claims

                                  19   targeting Pharmasett’s work. Id., 2016 WL 3143943, at *6-11, *27-29. The district court also

                                  20   found that the defendant’s attorney lead participants in a conference call to believe that he was

                                  21   subject to the firewall. The district court also found that the attorney lied, during his deposition

                                  22   and at trial, about his participation in a due diligence conference call, during which the patent was

                                  23
                                       9
                                  24          Defendants argue their allegations regarding unclean hands “extend” to the allegations
                                       surrounding the alleged inequitable conduct. (See Defs. Opp. Br. at 21 n.19.) Defendants neither
                                  25   incorporated by reference the allegations regarding unclean hands into their counterclaims or
                                       affirmative defenses of inequitable conduct nor incorporated the latter allegations into the
                                  26   counterclaims and affirmative defenses of unclean hands. (See HP Answer ¶¶ 16-19, 42-70; HP
                                       Counterclaim Count II, ¶¶ 52-56, 149-155; Cisco Answer ¶¶ 16-19, 42-70; Cisco Counterclaim
                                  27   Count III, ¶¶ 56-60, 120-126.) Accordingly, the Court has limited its evaluation of unclean hands
                                       to conduct that occurred in connection with ChriMar’s interactions with the IEEE.
                                  28
                                                                                         22
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 23 of 30




                                   1   discussed, and lied about the reasons for writing new patent claims. Id., 2016 WL 3143943, at

                                   2   *12-17, *29-*32.

                                   3           The district court imputed the attorney’s acts to the defendant and concluded that any one

                                   4   of those acts – “lying, unethical business conduct, or litigation misconduct – would be sufficient to

                                   5   invoke the doctrine of unclean hands; but together, these acts unmistakably constitute egregious

                                   6   misconduct that equals or exceeds the misconduct previously found by other courts to constitute

                                   7   unclean hands.” Id., 2016 WL 3143943, at *27, *35. The district court determined that the

                                   8   defendant’s “acts are even more egregious because the main perpetrator of its misconduct was its

                                   9   attorney.” Id., 2016 WL 3143943, at *27, *32. Accordingly, the district court determined that the

                                  10   defendant was barred from asserting the patents-in-suit against the plaintiff, but it did not rule that

                                  11   the patents-in-suit were unenforceable for all purposes. Id., 2016 WL 3143943, at *39.

                                  12           The Federal Circuit affirmed, although on a “more limited set of wrongful conduct than
Northern District of California
 United States District Court




                                  13   recited in the district court’s opinion.” Gilead II, 888 F.3d at 1247 (citing 888 F.3d at 1242 n.4,

                                  14   1243 n.5). The Federal Circuit reasoned the attorney’s misconduct, which it found was “clear,”

                                  15   was sufficiently egregious to conclude that it amounted to “unclean hands.” Id. at 1240-47. The

                                  16   Federal Circuit also concluded that the misconduct had the “immediate and necessary relation” to

                                  17   the plaintiff’s claims, in part, because it served to “enhance [defendant’s] position regarding legal

                                  18   rights that are important to the litigation if the impropriety [was] not discovered and corrected.”

                                  19   Id. at 1240. For example, by obtaining the confidential information and narrowing the claims, the

                                  20   defendant was able to expedite prosecution of one of the patents and helped insulate the patent

                                  21   from prior art and other invalidity challenges. Id. at 1243-44. Accordingly, the Federal Circuit

                                  22   upheld the district court’s determination that the patents-in-suit could not be enforced against the

                                  23   plaintiff.

                                  24           The parties do not address the standards set forth in the Supreme Court’s trio of unclean

                                  25   hands cases or the standards in Therasense. To resolve this motion, the Court must determine

                                  26   whether ChriMar’s alleged misconduct before the IEEE would rise to the level of “egregious

                                  27   misconduct.” This case does not involve conduct that involves the manufacture or suppression of

                                  28   evidence during litigation. Instead, Defendants argue that ChriMar comes to court with unclean
                                                                                         23
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 24 of 30




                                   1   hands because it made affirmative misrepresentations to the IEEE and failed to disclose the ’250

                                   2   Patent or the ’708 Application to the IEEE.

                                   3          “By failing to disclose relevant intellectual property rights … to an SSO prior to the

                                   4   adoption of a standard, a patent holder is in a position to hold up industry participants from

                                   5   implementing the standard.” Qualcomm Inc. v. Broadcom Corp., 548 F.3d 1004, 1010 (Fed. Cir.

                                   6   2008) (“Qualcomm”) (quoting Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 310 (3rd Cir.

                                   7   2007) (“Broadcom”)). The “hold up” occurs because it can become “prohibitively expensive [for

                                   8   participants] to abandon their investment and switch to another standard.” Id. To avoid that

                                   9   problem, “many SSOs require participants to disclose and/or give up” patent rights covering a

                                  10   standard. Id.; see also Rambus Inc. v. Fed. Trade Comm’n, 522 F.3d 456, 459 (D.C. Cir. 2008)

                                  11   (“Before an SSO adopts a standard, there is often vigorous competition among different

                                  12   technologies for incorporation into that standard. After standardization, however, the dynamic
Northern District of California
 United States District Court




                                  13   typically shifts, as industry members begin adhering to the standard and the standardized features

                                  14   start to dominate.”). The Federal Circuit also concluded “that a district court may in appropriate

                                  15   circumstances order patents unenforceable as a result of silence in the face of an SSO disclosure,

                                  16   as long as the scope of [that] remedy is properly limited in relation to the underlying breach.”

                                  17   Qualcomm, 548 F.3d at 1026.

                                  18          Taking the facts and all reasonable inferences therefrom in the light most favorable to

                                  19   Defendants, the Court concludes that ChriMar’s conduct during the IEEE proceedings, discussed

                                  20   above in Background Section B, cannot be considered “particularly egregious” or

                                  21   “unconscionable.”

                                  22          Accordingly, the Court GRANTS ChriMar’s motion for summary judgment on the

                                  23   counterclaims of unclean hands.

                                  24   B.     The Remaining Counterclaims.
                                  25          HP and Cisco assert counterclaims for breach of contract, and Cisco asserts counterclaims

                                  26   for alleged violations of the Sherman Act and the UCL and a counterclaim for fraud. ChirMar

                                  27   moves for summary judgment and argues that Defendants cannot prevail on the merits of each

                                  28   counterclaim. In its opening brief, ChriMar argued that, as to Cisco, these affirmative defenses
                                                                                        24
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 25 of 30




                                   1   were time-barred. Defendants cross-moved for summary judgment on that affirmative defense,

                                   2   and in its reply ChriMar argues that HP’s breach of contract counterclaim is time-barred as well.

                                   3   (Compare ChriMar MSJ at 15:6-20:5 with ChriMar Opp. and Reply at 20:11-21:18.)

                                   4          1.      Breach of Contract.10
                                   5          In their counterclaims for breach of contract, Defendants contend they are third-party

                                   6   beneficiaries of an express or implied contract between ChriMar and the IEEE. In order to prevail

                                   7   on their breach of contract counterclaims, Defendants must prove: (1) the existence of a contract;

                                   8   (2) performance of the contract or excuse for non-performance; (3) breach; and (4) damage. See

                                   9   Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1388 (1990). “The only

                                  10   distinction between an implied-in-fact contract and an express contract is that, in the former, the

                                  11   promise is not expressed in words but is implied from the promisor’s conduct.” Weitzenkorn v.

                                  12   Lesser, 40 Cal. 2d 778, 794 (1953). ChriMar moved for summary judgment on an affirmative
Northern District of California
 United States District Court




                                  13   defense that these claims were barred by the statute-of-limitations. The Court does not reach that

                                  14   issue because if the claims are timely, it concludes Defendants cannot prevail on the merits.

                                  15           Defendants argue that the “express” contracts consist of the IEEE-SA Standards Board

                                  16   Bylaws and Operations Manual (the “IEEE Policies”) and ChriMar’s Letter of Assurance.

                                  17   According to Defendants, ChriMar and the IEEE would have formed contracts based on the IEEE

                                  18   Policies at some point between 2000 and 2005, by way of ChriMar representatives’ attendance at

                                  19   the IEEE meetings. It is undisputed that ChriMar executed the Letter of Assurance in 2001.

                                  20   Defendants do not clearly articulate their theory regarding the implied contract, but their

                                  21   overarching theory suggests the implied contract is based on IEEE members’ and participants’

                                  22   understanding that they had an obligation to disclose patents or patent applications, if they

                                  23   contained claims that could read on a proposed standard.

                                  24          Under either theory, Defendants must show that ChriMar was required to disclose its

                                  25
                                       10
                                  26           The parties did not engage in a choice of law analysis, but Defendants argue California law
                                       should apply because they are California corporations. The record shows the IEEE is located in
                                  27   New York. ChriMar cited California law in its opening brief, and in reply chooses not to engage
                                       in a choice of law analysis. Accordingly, the Court will apply California law to the fraud and
                                  28   breach of contract counterclaims.

                                                                                        25
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 26 of 30




                                   1   patents and/or patent applications and failed to do so. In Norman IP Holdings, LLC v. Lexmark,

                                   2   International, Inc., the district court considered a breach of contract claim based on the IEEE

                                   3   Policies at issue in this case. No. 11-cv-495-LED-JDL, 2014 WL 12600274 (E.D. Tex. Feb. 28,

                                   4   2014). In that case, Volkswagen Group of America, Inc. (“VW”) filed a third-party complaint

                                   5   against the plaintiff and alleged the plaintiff breached a contract with the IEEE by failing to

                                   6   disclose a patent during a standard setting process. Id., 2014 WL 12600274, at *1. The plaintiff

                                   7   moved to dismiss VW’s breach of contract claim.

                                   8          The Norman court determined that the IEEE SA Standards Board bylaws did not include a

                                   9   requirement that a patent holder was obliged or required to disclose any patents. It construed the

                                  10   relevant language to “address how IEEE may create standards which include the known use of

                                  11   patent(s).” Id., 2014 WL 12600274, at *3. The court also determined that the relevant portion of

                                  12   the operations manual “imposes no duty on any patent holder, though it ‘encourages early
Northern District of California
 United States District Court




                                  13   disclosure to the working group of patent information that might be relevant.’” Id. (quoting

                                  14   operations manual, attached as exhibit to the complaint). Finally, the court determined that the

                                  15   only obligation imposed by Section 6.3.2 was on the “sponsor chair” who was required to ask

                                  16   known patent holders to submit a statement. Id. Therefore, the court granted the plaintiff’s

                                  17   motion to dismiss.

                                  18          The Court has considered the language of the IEEE Policies at issue and, like the Norman

                                  19   court, concludes they do not include an express duty to disclose. That does not end the inquiry

                                  20   because Defendants also rely on an implied-in-fact contract. In Rambus Inc. v. Infineon

                                  21   Technologies AG, the defendant alleged that the plaintiff’s failure to disclose patents in violation

                                  22   of a standard setting organization’s policies (“JEDEC”) amounted to fraud. 318 F.3d 1081, 1096

                                  23   (Fed. Cir. 2003). The Federal Circuit examined the policies at issue to determine whether the

                                  24   defendant breached any duty of disclosure. It determined that the only policy shown to members

                                  25   stated that: (1) “[s]tandards that call for the use of a patented item or process may not be

                                  26   considered by a JEDEC committee unless all of the relevant technical information covered by the

                                  27   patent or pending patent is known to the committee, subject, or working group[;]” and (2) that the

                                  28   patentee or applicant agreed to a license “for the purpose of implementing the standard(s).” 318
                                                                                         26
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 27 of 30




                                   1   F.3d at 1097-98. The court determined that language did not actually impose a duty of disclosure.

                                   2   Because there was evidence to show members treated the language as imposing a duty of

                                   3   disclosure, the court assumed that a duty to disclose existed. However, it concluded that duty

                                   4   “extended only to claims in patents or applications that reasonably might be necessary to practice

                                   5   the standard.” Id. at 1099-1100, 1102.

                                   6           Defendants have put forth evidence that, in general, members of the IEEE understood that

                                   7   if they participated in a standard setting process and if the standard might cover information in a

                                   8   patent or patent application, they would be expected to disclose those patents or patent

                                   9   applications. (See, e.g., 5/13/16 DeVries Decl., ¶ 37; Dkt. No. 393-37, 5/13/16 DeVries Decl., Ex.

                                  10   36 (Deposition of Chad Jones, April 24, 2012 at 177:1-16).) There also is evidence that ChriMar

                                  11   was aware that if it wanted to participate in IEEE meetings, it would be required to disclose

                                  12   patents and/or patent applications that could potentially read on the standard. The best evidence of
Northern District of California
 United States District Court




                                  13   this understanding is the fact that it executed a Letter of Assurance in December 2001 with respect

                                  14   to the ’260 Patent. However, ChriMar argues that the claim language it contends reads on the

                                  15   IEEE standards did not exist until 2008. (See 4/29/16 Jordan Decl., ¶ 29; Dkt. No. 379-30,

                                  16   4/29/16 Jordan Decl., Ex. BB (Excerpt of prosecution history).) By that time, there is no evidence

                                  17   that ChriMar was still involved in the standard setting process. Therefore, the Court concludes

                                  18   that no reasonable jury could find ChriMar breached any contractual duty it may have owed to the

                                  19   IEEE. Cf. Infineon, 318 F.3d at 1102 (finding that patent policy at issue did not require

                                  20   “disclosure of a member’s intentions to file or amend patent applications”).

                                  21           Accordingly, the Court GRANTS ChriMar’s motion for summary judgment on

                                  22   Defendants’ breach of contract counterclaims.

                                  23           2.      Cisco’s Fraud Counterclaim.
                                  24           Cisco’s fraud claim also is based on ChriMar’s alleged failure to disclose the ’708

                                  25   Application and the ’250 Patent to the IEEE. The essential elements of a fraud claim under

                                  26   California law are “(1) a misrepresentation (false representation, concealment, or nondisclosure);

                                  27   (2) knowledge of falsity (or scienter); (3) intent to defraud, i.e., to induce reliance; (4) justifiable

                                  28   reliance; and (5) resulting damage.” Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 990
                                                                                           27
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 28 of 30




                                   1   (2004). The parties agree that Cisco’s fraud claim is subject to a three-year statute of limitations.

                                   2   Cal. Civ. Code § 338(d). Further, a fraud claim “is not deemed to have accrued until the

                                   3   discovery, by the aggrieved party, of the facts constituting the fraud or mistake.” Id. Cisco filed

                                   4   its original counterclaim on January 6, 2012. Therefore, Cisco must show that the claim did not

                                   5   accrue until at least January 6, 2009, or must show that there is a basis to toll the statute of

                                   6   limitations.

                                   7           “In ordinary tort and contract actions, the statute of limitations, … begins to run upon the

                                   8   occurrence of the last element essential to the cause of action. The plaintiff’s ignorance of the

                                   9   cause of action, or of the identity of the wrongdoer, does not toll the statute.” Neel v. Magana,

                                  10   Olney, Levy, Cathcart & Gelfand, 6 Cal. 3d 176, 187 (1971), superseded by statute on other

                                  11   grounds; see also Aryeh v. Canon Bus. Solutions, Inc., 55 Cal. 4th 1185, 1191 (2013).

                                  12          ChriMar executed the IEEE’s form Letter of Assurance regarding the ’260 Patent on
Northern District of California
 United States District Court




                                  13   December 3, 2001, during the development of Standard 802.3af. Cisco argues that ChriMar

                                  14   engaged in fraud because it failed to disclose the ’708 Application in the Letter of Assurance and,

                                  15   by doing so, also failed to disclose the ’250 Patent. It is undisputed that the ’708 Application was

                                  16   not published until 2004.

                                  17          Cisco argues it was not harmed until ChriMar filed this lawsuit. Yet, this claim also is

                                  18   based on the alleged failure to disclose the ’708 Application of the ’250 Patent to the IEEE. Cisco

                                  19   contends that the harm they, and others, allegedly suffered from that failure is that that IEEE

                                  20   Standards were ratified using technology that ChriMar alleged reads on the ’250 Patent. That

                                  21   harm would have occurred at the time the standards were ratified. (See, e.g., 4/29/16 Jordan Decl.,

                                  22   ¶ 24; Dkt. No. 380-16, 4/29/16 Jordan Decl., Ex W (Deposition of Chad Jones at 38:5-40:2, 41:14-

                                  23   43:20 (discussing view that “damage can’t be repaired if there’s an IP claim” once standard is

                                  24   ratified).) Standard 802.3af was ratified in 2003, and Standard 802.3af was ratified in 2009.

                                  25          Cisco also argues it had no way to discover the alleged breach until 2011. On August 19,

                                  26   2005, Cisco and ChriMar entered into a license agreement regarding the ’260 Patent, which

                                  27   resolved a separate lawsuit. ChriMar took the position that Standard 802.3af read on the claims of

                                  28   the ’260 Patent. That license that included a provision by which ChriMar agreed to a limited
                                                                                          28
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 29 of 30




                                   1   covenant not to sue Cisco for “infringement (direct, contributory, or inducement) of U.S. Patent

                                   2   No. 6,650,622 and any patent that may issue from U.S. Application No. 10/668,708 for a period of

                                   3   two years from the Effective Date of this License Agreement[.]” (4/29/16 Jordan Decl., ¶ 27; Dkt.

                                   4   No. 380-19, Jordan Decl., Ex. Z (License Agreement).)

                                   5          By at least August 2005, Cisco had facts that, in the exercise of reasonable diligence, could

                                   6   have put it on notice that ChriMar had failed to disclose the ’708 Application to the IEEE and also

                                   7   had failed to disclose its position on licensing the technology embodied in that application. The

                                   8   Court also concludes that Cisco has failed to put forth evidence to show there are genuine issues of

                                   9   material facts in dispute on this issue. Although it puts forth testimony that ChriMar may have

                                  10   made representations that it did not believe Cisco infringed the ’622 Patent, it did not put forth any

                                  11   evidence that ChriMar made similar representations regarding the claims set forth in the ’708

                                  12   Application or the ’250 Patent. (See 5/13/16 DeVries Decl., ¶ 65; Dkt. No. 393-57, 5/13/16
Northern District of California
 United States District Court




                                  13   DeVries Decl., Ex. 64 (Deposition of Monte Cooper at 20:2-10).)

                                  14          The Court concludes that with respect to ChriMar’s conduct relating to Standard 802.3af,

                                  15   the fraud counterclaim is time-barred, and it GRANTS, IN PART, ChriMar’s motion for summary

                                  16   judgment on that basis and DENIES Cisco’s cross-motion on the statute-of-limitations defense.

                                  17   Although Standard 802.3at was ratified in 2009, as discussed above, ChriMar argues that the claim

                                  18   language it contends reads on the IEEE standards did not exist until 2008. (See Jordan Decl., Ex.

                                  19   BB (Excerpt of prosecution history).) By that time, there is no evidence that ChriMar was still

                                  20   involved in the standard setting process. For those reasons, the Court GRANTS, IN PART,

                                  21   ChriMar’s motion for summary judgment on Cisco’s fraud claim.

                                  22          3.      Cisco’s Sherman Act Counterclaim.
                                  23          Cisco alleges that ChriMar violated Section 2 of the Sherman Act, which makes it illegal

                                  24   for any person to “monopolize, or attempt to monopolize, or combine or conspire with any other

                                  25   person or persons, to monopolize any part of . . . trade or commerce.” 15 U.S.C. § 2. ChriMar

                                  26   alleges that Cisco cannot prove essential elements of its claim and contends that the claim is

                                  27   barred by the statute of limitations.

                                  28          The parties agree that a claim for a violation of the Sherman Act must be “commenced
                                                                                        29
                                        Case 4:13-cv-01300-JSW Document 474 Filed 12/17/19 Page 30 of 30




                                   1   within four years after the cause of action accrued.” See 15 U.S.C. § 15b. In general, a Sherman

                                   2   Act claim accrues when “a defendant commits an act that injures a plaintiffs’ business.” Zenith

                                   3   Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338 (1971); see also Garrison v. Oracle

                                   4   Corp., 159 F. Supp. 3d 1044, 1062 (N.D. Cal. 2016). Thus, Cisco must be able to show that its

                                   5   Sherman Act counterclaim accrued on or after January 6, 2008, or must show that the statute of

                                   6   limitations was tolled.

                                   7          As with its fraud counterclaim, Cisco alleges that it was not injured until ChriMar filed this

                                   8   lawsuit and, thus, the counterclaim is timely. For all the reasons set forth above in connection

                                   9   with the fraud claim, the Court concludes that Cisco’s Sherman Act claim fails.

                                  10          Accordingly, it GRANTS ChriMar’s motion for summary judgment on that claim, and it

                                  11   DENIES Cisco’s cross-motion for summary judgment on the statute-of-limitations defense.

                                  12          4.      The UCL Counterclaim.
Northern District of California
 United States District Court




                                  13          Finally, ChriMar argues it is entitled to summary judgment on the UCL counterclaim on

                                  14   the merits and because the claim is barred by the statute of limitations. The parties agree that the

                                  15   statute of limitations for the UCL claim is four years from the date the claim accrued. The parties

                                  16   also repeat the arguments raised in connection with the other counterclaims claims as to when the

                                  17   claim accrued. For the same reasons the Court has determined Cisco’s fraud and Sherman Act

                                  18   claims fail, the Court concludes the UCL counterclaims fails. Therefore, ChriMar is entitled to

                                  19   summary judgment on this counterclaim as well.

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons, the Court GRANTS, IN PART, AND DENIES, IN PART

                                  22   ChriMar’s motion for summary judgment, and it DENIES Defendants’ cross-motion for summary

                                  23   judgment on ChriMar’s statute of limitations defense.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 17, 2019

                                  26   Nunc pro tunc to November 25, 2019

                                  27                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  28                                                    United States District Judge
                                                                                        30
